DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/14/2021.
Claims 1-3 have been amended.
Claims 4-12 have been added.
Claims 1-12 are rejected.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 is missing a period at the end of the claim.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8-10, 12, 19, 20 of U.S. Patent No. 9,934,095 B2. Although the claims at issue are not identical, they are not patentably distinct from each the claims of the instant applications are anticipated by the combined claims of the patent. Both the claims of the instant application and the claims 1 and 3 of the patent recite detecting an impending problem; spawning a plurality of replicas; introducing a plurality of new impending problems on the plurality of replicas to launch versions of action to resolve; and learning a version that resolves the impending problems.  See the table below for the comparisons on some of the claims.
Instant Application
U.S. Pat. 9,934,095 B2
1. (Currently Amended) A computing problem management method, the method comprising: spawning a plurality of replicas based on an impending problem of a computing system; 
1. A computing problem management method, the method comprising: detecting an impending problem of a computing system; spawning a plurality of replicas when the detecting detects the impending problem; and 

launching a plurality of versions of an action, each version being launched and performed on a different replica of the plurality of replicas.
introducing a plurality of new impending problems on the plurality of replicas to launch versions of an action to resolve; and learning a version that resolves each of the plurality of new impending problems.
3. The method of claim 1, further comprising: introducing a plurality of new impending problems on the plurality of replicas for the launching to launch versions of the action to resolve; and 

6. The method of claim 1, wherein the launching decides the plurality of versions of the action to launch based on any of: a genetic algorithm including a random selection; a white noise; a Gaussian noise; a voting; a controlled spread relating to a mean and a standard deviation; and a multidimensional distribution.
5. (New) The computer problem management method of claim 1, wherein each replica including a version of the action is presented to a user for selection by the user as to which version to perform, and wherein each replica performs a different version of the plurality of versions of the action to resolve the computing problem.
2. The method of claim 1, wherein each replica including a version of the action is presented to a user for selection by the user as to which version to perform.
6. (New) The computer problem management method of claim 1, wherein the action comprises any one of: a 


6. The method of claim 1, wherein the launching decides the plurality of versions of the action to launch based on any of: a genetic algorithm including a random selection; a white noise; a Gaussian noise; a voting; a controlled spread relating to a mean and a standard deviation; and a multidimensional distribution.
8. (New) The computer problem management method of claim 1, further comprising learning successful versions of the action based on a prior starting state, the version of the action, and a result of the version of the action.
8. The method of claim 1, further comprising learning successful versions of the action based on a prior starting state, the version of the action, and a result of the version of the action.
9. (New) The computer problem management method of claim 1, wherein a number and a location on the 


10. The method of claim 1, wherein, if the detecting detects the impending problem, a processing speed of the computing system is decreased.
11. (New) The computer problem management method of claim 1 that interacts with a cloud computing environment.
12. The method of claim 1, wherein the spawning spawns the plurality of replicas in a cloud-computing system.
12. (New) The computer problem management method of claim 1, wherein the versions of the action are based on a cognitive state of a user.
9. The method of claim 1, wherein a number, a location on the computing system, and a type of the versions of the action of the plurality of replicas is based on a cognitive state of a user.


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5-8, 10, 17, 18 of U.S. Patent No. 10,642,700 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applications are anticipated by the combined claims of the patent. Both the claims of the instant application and the claims 1 and 3 of .
Instant Application
U.S. Pat. 10,642,700 B2

1. A computing problem management method, the method comprising: launching a plurality of versions of an action, each version being launched and performed on a different replica of a computing system, wherein the each version of the replica includes one of a mistake, a fault, an attack, and a failure for the action to resolve while running the action on the computing system, and wherein each version of the replica includes a different one of the mistake, the fault, the attack, and the failure for the action to resolve, and wherein a number of the plurality of replicas is based on a criticality of resolving an impending problem, further comprising: detecting an 

spawning the plurality of replicas when the detecting detects the impending problem; 
introducing a plurality of new impending problems on the plurality of replicas to launch versions of an action to resolve; and learning a version that resolves each of the plurality of new impending problems.
introducing a plurality of new impending problems on the plurality of replicas for the launching to launch versions of the action to resolve; and learning a version that resolves each of the of new impending problems, 
4. (New) The computer problem management method of claim 1, wherein the plurality of versions of the action are launched based on a genetic algorithm including a random selection
wherein the launching decides the plurality of versions of the action to launch based on a genetic algorithm including a random selection.
5. (New) The computer problem management method of claim 1, wherein each replica including a version of the action is presented to a user for selection by the user as to which version to 


4. The method of claim 1, wherein the action comprises any one of: a software patch; different versions of the software patch; a known solution to the impending problem; a potential solution to the impending problem; and a change in a time of implantation of the action.
7. (New) The computer problem management method of claim 1, wherein the plurality of versions of the action are launched based on any of: a genetic algorithm including a random selection; a white noise; a Gaussian noise; a voting; a controlled spread relating to a mean and a standard deviation; and a multidimensional distribution.
5. The method of claim 1, wherein the launching decides the plurality of versions of the action to launch based on any of: a genetic algorithm including a random selection; a white noise; a Gaussian noise; a voting; a controlled spread relating to a mean and a standard deviation; and a multidimensional distribution.


6. The method of claim 1, further comprising learning successful versions of the action based on a prior starting state, the version of the action, and a result of the version of the action.
9. (New) The computer problem management method of claim 1, wherein a number and a location on the computing system are based on a cognitive state of a user.
7. The method of claim 1, wherein a number, a location on the computing system, and a type of the versions of the action of the plurality of replicas are based on a cognitive state of a user.
10. (New) The computer problem management method of claim 1, wherein a processing speed of the computing system is decreased based on an occurrence of the impending problem of the computing system.
8. The method of claim 1, wherein, if the detecting detects the impending problem, a processing speed of the computing system is decreased.
11. (New) The computer problem management method of claim 1 that interacts with a cloud computing environment.
10. The method of claim 1, wherein the spawning spawns the plurality of replicas in a cloud-computing system.
12. (New) The computer problem management method of claim 1, wherein 
.


Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. Applicant’s argument with respect to the double patenting rejection is not persuasive and the double patenting rejections are maintained.  As requested, the obviousness evaluation for the claims have been provided in the table above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2009/0,144,579 A1 discloses method of spawning a new virtual machine to replace a virtual machine affected by an uncorrectable error.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        July 3, 2021